 
 
I 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. J. RES. 95 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2012, and for other purposes. 
 
 
That the Continuing Appropriations Act, 2012 (Public Law 112–36) is further amended by striking the date specified in section 106(3) and inserting December 23, 2011. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
